Citation Nr: 0422582	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals on 
appeal from an October 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of a back injury.  In May 1999, this matter was 
remanded to the RO to schedule the veteran for a hearing 
before a member of the Board at the RO on the issue of 
entitlement to service connection for residuals of a low back 
injury.  In July 2000, a hearing was held at the St. 
Petersburg, Florida RO, before C.W. Symanski, who is the 
Veteran's Law Judge rendering the determination in this claim 
and who was designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  The Board 
remanded the case to the RO in March 2001.

Also certified for appeal is the issue of entitlement to a 
waiver of recovery of an overpayment of pension benefits in 
the amount of $8,643.  This issue will be addressed in a 
separate decision.


REMAND

The Board remanded this case in March 2001 in order to obtain 
medical opinion as to whether the veteran's currently 
manifested thoracolumbar spine disability is related to 
event(s) in service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  
The Board's remand orders specifically requested the examiner 
to review the claims folder, "obtain current x-rays of the 
veteran's low back," render "an opinion as to the proper 
diagnosis(es) for the veteran's low back disability before 
and during service," and "attempt to reconcile the various 
diagnoses of record."  The examination report obtained, 
dated May 2001, does not comply with the Board's remand 
orders.  The case, therefore, must be remanded to the RO for 
compliance with the terms of the March 2001 Board remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
this case is REMANDED to the RO via the AMC for the 
following:

1.  The RO should contact the veteran and 
request that he submit the names and addresses 
of all health care providers, VA or private, 
who have treated him for his low back 
disability since April 2001.  After securing 
the necessary releases, the RO should request 
copies of any previously unobtained medical 
records for association with the claims 
folder.

2.  The veteran should then be afforded VA 
examination by an orthopedic specialist to 
determine the nature of his disability of the 
thoracolumbar spine.  The claims folder, 
including any additional treatment records 
associated with the file, must be available 
for review by the examiner prior to evaluating 
the veteran.  The examiner should obtain 
current x-rays of the veteran's low back.  The 
examiner should then

a.  Clarify the current diagnosis for the 
veteran's disability of the thoracolumbar 
spine.

b.  After reviewing the service medical 
records, render an opinion as to the 
proper diagnosis(es) for the veteran's 
thoracolumbar spine disability before and 
during service.  The opinion should 
include an attempt to reconcile the 
various diagnoses of record.

c.  The examiner should then indicate 
whether it is at least as likely as not 
that the thoracolumbar spine disability 
which existed prior to service increased 
in severity during his period of service.

The examiner should explain the rationale for 
any opinions expressed.

3.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). The purpose of this REMAND is to obtain 
additional information and to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


